EXHIBIT 21.1 PLATFORM SPECIALTY PRODUCTS CORPORATION SUBSIDIARIES The following are subsidiaries of Platform Specialty Products Corporation (“Platform”) as of December31, 2013 and the jurisdictions in which they are organized. The names of certain subsidiaries have been omitted because in the aggregate they do not constitute a significant subsidiary as determined by Platform. Subsidiary Jurisdiction of Incorporation Anion Quimica Industrial S.A. Brazil Aprochim Filtersystem Gmbh Germany Aprochim Spa Italy Autotype Holdings (USA), Inc. Illinois Bayport Chemical Service Inc. Texas CPS Chemical Products & Services Denmark MacDermid Actium Ltd United Kingdom MacDermid Acumen Inc. Delaware MacDermid Anion Inc Delaware MacDermid Autotype (Asia) Pte Ltd Singapore MacDermid Autotype Inc Delaware MacDermid Autotype Ltd United Kingdom MacDermid Benelux Bv Holland MacDermid Brazil Inc Delaware MacDermid C.Z. Sro Czech Republic MacDermid Canning Gmbh Germany MacDermid Canning Ltd United Kingdom MacDermid Chemicals Inc Canada MacDermid Continental Ltd. United Kingdom MacDermid Dutch Investments CV Netherlands MacDermid Espanola S.A. Spain MacDermid Europe Ltd United Kingdom MacDermid European Capital Partners LLP United Kingdom MacDermid European Holdings Bv Netherlands MacDermid European Holdings Gmbh Germany MacDermid Financial Bv Netherlands MacDermid France S.A. France MacDermid GB Holdings Ltd United Kingdom MacDermid Gmbh Germany MacDermid Holdings Bv Netherlands MacDermid Holdings SAS France MacDermid Hong Kong Ltd Hong Kong MacDermid Houston Inc Delaware MacDermid Inc Connecticut MacDermid India Private Ltd India MacDermid Italian holdings Srl Italy MacDermid Italiana Srl Italy MacDermid Korea Ltd South Korea MacDermid Ltd United Kingdom MacDermid Luxembourg Properties Sarl Luxembourg MacDermid Mexico Holdings S de RL de CV Mexico MacDermid Mexico Sa de CV Mexico MacDermid Netherlands Cooperatief W.A. Netherlands MacDermid Offshore Fluidos do Brazil Industrial Ltda Brazil MacDermid Offshore Solutions LLC Texas MacDermid Operations S de RL de CV Mexico MacDermid Overseas Asia Ltd Delaware Macdermid Panyu Specialty Chemicals Co Ltd China MacDermid Printing & Coating Plates LLC Delaware MacDermid Printing Solutions Acumen Inc Delaware MacDermid Printing Solutions LLC Delaware MacDermid Printing Solutions Ltd United Kingdom MacDermid Scandinavia Sweden MacDermid Services Mexico SA de CV Mexico MacDermid Services S de RL de CV Mexico MacDermid Singapore, Pte Ltd Singapore MacDermid Suisse S.A. Switzerland MacDermid Taiwan Ltd Taiwan MacDermid Technology (Suzhou) Company Ltd China MacDermid Texas Inc Delaware MacDermid Thailand Thailand MacDermid UK Ltd United Kingdom MPS Europe SAS France Napp Systems Inc California Nippon MacDermid Co Ltd Japan Oak Barrel Investments Ltd United Kingdom Plates & Blankets S de RL de CV Mexico Platform Delaware Holdings, Inc Delaware PTI Produtos Tecnicos Para Impessao Ltd Brazil Revestsul Productos Quimicos Ltd Brazil Shenzhen Trading Co Ltd China Specialty Polymers Inc. Massachusetts Surface Treatments Ltd United Kingdom W. Canning Inc Delaware W. Canning Ltd Texas
